BELCHER, Judge.
This is a conviction for the felony offense of swindling by a worthless check, under Art. 567b, Vernon’s Ann. P.C., with punishment assessed at three years in the penitentiary and a fine of one dollar.
The record shows that the verdict of the jury was returned *470and the judgment entered thereon on July 19, 1955. It further shows that the sentence herein was pronounced upon the appellant on July 18, 1955. Appellant’s motion for a new trial was overruled on July 28, 1955, at which time he gave notice of appeal.
Under the record, the sentence was pronounced upon the appellant one day prior to the return of the jury’s verdict and the entry of the judgment.
A sentence is the order of the court entered of record pronouncing the judgment and ordering it carried into execution as prescribed by law. Art. 767, Vernon’s Ann. C.C.P. Without a judgment, the court is not authorized to pronounce sentence. 12 Tex. Jur. 717, Sec. 355; Horn v. State, 117 Tex. Cr. R. 22, 35 S. W. 2d 145.
Therefore, no legal sentence appearing in the record, it is the duty of this court to dismiss the appeal.
The appeal is dismissed.
Opinion approved by the court.